Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-6 in the reply filed on 5/9/2022 is acknowledged.
Claims 7-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/9/2022.
Information Disclosure Statement
The cited co-pending US applications have been considered with respect to the originally filed specification including the claims, and any drawings. All other information (e.g., an Office Action, remarks in an amendment paper, etc.) has not been considered. See MPEP 609.04(a)(II). 
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 5/27/2016 (JP2016-106041). Per MPEP 213.03(II), the nonprovisional application must be filed not later than twelve months after the date on which the foreign application was filed whereby the twelve months is from earliest foreign filing except as provided in 35 U.S.C. 119(c). 
It has been brought to the Examiner’s attention that application JP2014-250269, filed 12/10/2014 and which was claimed as foreign priority for PCT/JP2015/084597 / WO2016/093293 A1, describes the subject matter claimed. See attached JP2014-250269 and machine translation thereof. 
Since the JP2016-106041 is not the “first foreign application” with respect to the subject matter being claimed, Applicant is not entitled to the benefit of the JP2016-106041 filing date. Accordingly, claims 1-6 are treated as having a filing date of 5/23/2017.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiroi (WO2016/093293 A1). As the cited WO document is in a non-English language, the English equivalent, US 2017/0349777 A1 has been utilized in place of the WO document. All citations are made with respect to the above-mentioned US document.
The Hiroi reference names additional inventors not present within the present application (Masaki Kitahara). Since it is not readily apparent from the publication that it is by the inventor, the publication is treated as prior art under 35 USC 102(a)(1). See MPEP 2153.01(a). 
Regarding Claims 1-6, Hiroi teaches cell culture plates surface coated with copolymers (¶ 241-244). The limitations associated with copolymer are expressly taught at ¶ 14-18 and Claims 1-4. See for instance the mixture of synthesis example 1 at ¶ 192 derived from acid phosphoxy ethyl methacrylate (meets all limitations concerning (A); see ¶ 103), bis[2-methacryloyloxy)ethyl]phosphate (meets all limitations concerning (E); see ¶ 120), 2-(dimethylamino)ethyl methacrylate (meets all limitations concerning (B)), and cyclohexyl methacrylate (meets all limitations concerning (C). The copolymers inhibit adhesion of biological substances such as proteins (¶ 58-61). The other examples spanning ¶ 193-202 are also referred to and relied upon in the alternative. 
Claim(s) 1 and 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otani (WO 2014/196652 A1). As the cited WO document is in a non-English language, the English equivalent, US 2016/0115435 A1 has been utilized in place of the WO document. All citations are made with respect to the above-mentioned US document.
Regarding Claim 1, Otani teaches cell culture vessels comprising a coating film comprising a copolymer with units (a) and (b) of instance claim 1 (Abstract; ¶ 12-13). Otani teaches examples where copolymer is derived from phosphoethyl methacrylate, bis[2-(methacryloyloxy)ethyl]phosphate, and 2-(dimethylamino)ethyl methacrylate (¶ 126). The ethyl/methyl groups of these monomers render the copolymer to also contain repeat units that contain groups of formula (c) where Rc is C1-2 linear alkyl group (e.g. the methyl groups of bis[2-(methacryloyloxy)ethyl]phosphate). 
Regarding Claims 4 and 5, Otani teaches additional crosslinkers at ¶ 17-18. See for instance bis[2-(methacryloyloxy)ethyl]phosphate of ¶ 126, 76, which reads on (E) of claim 4 whereby Te=methyl, Ue=hydrogen, Rd=Re=ethylene, and n=1. 
Regarding Claim 6, Otani teaches the coating inhibits adhesion of biological substances (¶ 1). While not mentioning proteins in particular, Otani nevertheless describes coatings with substantially similar, if not identical, structure to what is being claimed and what is described within the instant specification. In view of such, the position is taken that Otani’s coatings necessarily inhibit the adhesion of proteins in the absence of evidence to the contrary. 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otani (WO 2014/196652 A1) in view of Noda (WO 2016/072369 A1). As the cited Otani WO document is in a non-English language, the English equivalent, US 2016/0115435 A1 has been utilized in place of the WO document. As the cited Noda WO document is in a non-English language, the English equivalent, US 2017/0335266 A1 has been utilized in place of the WO document. All citations are made with respect to the above-mentioned US documents.
Otani teaches cell culture vessels comprising a coating film comprising a copolymer with units (a) and (b) of instance claim 1 (Abstract; ¶ 12-13). Otani teaches examples where copolymer is derived from phosphoethyl methacrylate, bis[2-(methacryloyloxy)ethyl]phosphate, and 2-(dimethylamino)ethyl methacrylate (¶ 126). The ethyl/methyl groups of these monomers render the copolymer to also contain repeat units that contain groups of formula (c) where Rc is C1-2 linear alkyl group (e.g. the methyl groups of bis[2-(methacryloyloxy)ethyl]phosphate).
Regarding Claims 2 and 3, Otani teaches examples where copolymer is derived from phosphoethyl methacrylate, bis[2-(methacryloyloxy)ethyl]phosphate, and 2-(dimethylamino)ethyl methacrylate (¶ 126). Phosphoethyl methacrylate reads on monomer (A) where Ta = methyl, Qa = single bond, Ra = ethylene, m = 1, and Ua1=Ua2=hydrogen. 2-(dimethylamino)ethyl methacrylate reads on monomer (B) where Tb=methyl, Qb= single bond, Rb = ethylene, and Ub1=Ub2 = methyl. 
Otani differs from the subject matter claimed in that monomers of formula (C) are not described. Noda is also directed toward cell culture vessels (Abstract, ¶ 3) comprising polymer coating with phosphor/amino groups for low cell adhesion (¶ 14-16, 51; Examples).  Noda teaches incorporating additional hydrophobic monomers, such as butyl methacrylate, can provide enhanced elution resistance (¶ 52-55; Examples). It would have been obvious to one of ordinary skill in the art to further include hydrophobic monomers such as those taught by Noda within the copolymers of Otani because doing so would provide enhanced elution resistance as taught by Noda. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 4-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,774,234. Although the claims at issue are not identical, they are not patentably distinct from each other. 
Specifically, the ‘234 patent claims cell culture vessels with a coating comprising copolymer of containing units (a) and (b) and may further include crosslinkers (D) and (E). The various alkyl groups of the monomers (see Ta/Tb/Ub1/Ub2/Ub3) reads on additional unit (c). While not mentioning proteins in particular, the patent claims nevertheless describes coatings with substantially similar, if not identical, structure to what is being claimed and what is described within the instant specification. In view of such, the position is taken that such coatings necessarily inhibit the adhesion of proteins in the absence of evidence to the contrary. Therefore, the ‘234 patent claims anticipate the present claims. 
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8, and 14-16 of U.S. Patent No. 10,669,445. Although the claims at issue are not identical, they are not patentably distinct from each other. 
Specifically, the claims of ‘445 are directed toward polymer compositions and methods of creating coatings using said polymer compositions. All limitations concerning the instantly claimed copolymers are found within the ‘445 patent claims. The ‘445 patent claims indicate the polymers functions to inhibit adhesion of biological substances (Claim 1). While not mentioning proteins in particular, the patent claims nevertheless describes coatings with substantially similar, if not identical, structure to what is being claimed and what is described within the instant specification. In view of such, the position is taken that such coatings necessarily inhibit the adhesion of proteins in the absence of evidence to the contrary. While not describing a cell culture vessel coated with copolymer, considering that a cell culture vessels are routinely used to study cellular materials, it would have been obvious to one of ordinary skill in the art to apply the coatings of the ‘445 patent to cell culture vessels, thereby affording vessels that inhibit the adhesion of biological substances therein as indicated by the ‘445 patent. 
Claims 1 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 5 of copending Application No 16/319,293. Although the claims at issue are not identical, they are not patentably distinct from each other.
Specifically, the ‘293 application claims cell culture vessels with a coating comprising copolymer of containing units (a) and (b). The various alkyl groups of the monomers (see Ta/Tb/Ub1/Ub2/Ub3) reads on additional unit (c). While not mentioning proteins in particular, the patent claims nevertheless describes coatings with substantially similar, if not identical, structure to what is being claimed and what is described within the instant specification. In view of such, the position is taken that such coatings necessarily inhibit the adhesion of proteins in the absence of evidence to the contrary. Therefore, the ‘293 application claims anticipate the present claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-3 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of copending Application No 16/310,325. Although the claims at issue are not identical, they are not patentably distinct from each other.
Specifically, the ‘325 application claims cell cryopreservation vessels, reading on cell culture vessels, with a coating comprising copolymer of containing units (a) and (b) and monomer units (c1), which contain units (c). The (a1)/(b1)/(c1) units of claims 1 and 3 are seen to be no different than what would be obtained by polymerizing the monomers of instant claim 2. While not mentioning proteins in particular, the patent claims nevertheless describes coatings with substantially similar, if not identical, structure to what is being claimed and what is described within the instant specification. In view of such, the position is taken that such coatings necessarily inhibit the adhesion of proteins in the absence of evidence to the contrary. Therefore, the ‘325 application claims anticipate the present claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of copending Application No 16/650,907. Although the claims at issue are not identical, they are not patentably distinct from each other.
Specifically, the ‘907 application claims cell cryopreservation vessels, reading on cell culture vessels, with a coating comprising copolymer of containing units (a) and (b) and monomer units (c1), which contain units (c). The (a1)/(b1)/(c1) units of claims 1 and 3 are seen to be no different than what would be obtained by polymerizing the monomers of instant claim 2. While not mentioning proteins in particular, the patent claims nevertheless describes coatings with substantially similar, if not identical, structure to what is being claimed and what is described within the instant specification. In view of such, the position is taken that such coatings necessarily inhibit the adhesion of proteins in the absence of evidence to the contrary. Therefore, the ‘325 application claims anticipate the present claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM-4PM Mountain Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764